Citation Nr: 1515621	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-19 662	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right ankle distal fibula fracture and eversion sprain (right ankle sprain).


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for the right ankle sprain and right shoulder strain, assigning noncompensable ratings effective January 1, 2012.  

In April 2013, during the pendency of appeal, the RO increased the rating for the right shoulder strain to 10 percent, effective January 1, 2012.  Concerning the appeals for the right shoulder sprain, a review of the record reflects that after the statement of the case was issued, the Veteran limited the appeal to the issue on the title page.  Specifically, the May 2013 VA 9 expressly limited the appeal by checking box 9B and furthermore, the written argument on the Substantive Appeal indicated that "I am satisfied with this de novo ruling of service connected 10 percent compensation."  There is no indication the Veteran was confused by the form and no subsequent correspondence from the VA that misled the Veteran as to the right shoulder being still on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).

In November 2013, the RO increased the rating for the right ankle sprain to 10 percent, effective January 1, 2012.  This decision constitutes a partial grant of the benefits sought on appeal.  The issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board notes that the Veteran also initially appealed the issue of service connection for vertigo.  In April 2013, however, the RO granted service connection for vertigo associated with service-connected traumatic brain injury.  As such, that claim was granted in full.  While the Veteran filed a timely notice of disagreement as to the rating assigned, a SOC was issued in January 2014 and the Veteran did not timely perfect the appeal.  Similarly, while the Veteran filed a timely NOD to the rating of his posttraumatic stress disorder, the RO issued a SOC in January 2014 and the Veteran did not timely perfect his appeal.  Accordingly, these issues are not before the Board at this time.


FINDING OF FACT

On April 14, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in an Appeal Status Election Form received in April 2014, the Veteran indicated that the VA decision satisfied his appeal on all issues and the he withdrew his appeal.  The Veteran also wrote on the form that he was satisfied with the findings and rating decisions made to that point, and that he did not wish to continue his appeal to the Board.  As such, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of a higher initial rating for the right ankle sprain is dismissed.





		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


